DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Zimlich, fails to teach:
“wherein the current generation circuit includes a high-order function current generation circuit configured to generate a second or higher-order function current based on the temperature detection voltage and high-order correction data of the temperature compensation data, and the high-order function current generation circuit performs a fine adjustment of the high-order function current based on high-order lower bits as lower bits of the high-order correction data, and performs a coarse adjustment of the high-order function current based on high-order higher bits as higher bits of the high-order correction data", as set forth in claim 1;
“the current generation circuit includes a linear function current generation circuit configured to generate a linear function current based on the temperature detection voltage and first-order correction data of the temperature compensation data, and the linear function current generation circuit performs a fine adjustment of the linear function current based on first-order lower bits as lower bits of the first-order correction data, and performs a coarse adjustment of the linear function current based on first-order higher bits as higher bits of the first-order correction data", as set forth in claim 6; and
“the temperature sensor is configured to output the temperature detection voltage based on zero-order correction data of the temperature compensation data, and the temperature sensor performs a coarse adjustment of an offset of the temperature detection voltage based on zero-order higher bits as higher bits of the zero-order correction data, and performs a fine adjustment of the offset of the temperature detection voltage based on zero-order lower bits as lower bits of the zero-order correction data", as set forth in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 9, 2021